THE STATE EX REL. THOMAS, APPELLANT, V. MONEY, WARDEN, APPELLEE.

[Cite as State ex rel. Thomas v. Money (1997), ___ Ohio St.3d ___.]

Habeas corpus not available to challenge either sentencing errors or the validity

      or sufficiency of an indictment — Habeas corpus not available when

      petitioner has adequate remedy at law by way of appeal.

      (No. 97-1463 — Submitted December 3, 1997 — Decided December 31,

1997.)

      APPEAL from the Court of Appeals for Marion County, No. 9-97-32.

      In 1989, appellant, Ralph Thomas, was convicted of several offenses,

including theft, and was sentenced accordingly. In 1997, Thomas filed a petition

in the Court of Appeals for Marion County for a writ of habeas corpus to compel

his immediate release from prison. Thomas claimed that the sentence for his theft

conviction was unlawful and that his indictments were invalid because they did

not contain a theft charge. Thomas subsequently moved for leave to amend his

petition to add a claim that he was not present when sentenced by the trial court.

The court of appeals granted Thomas’s motion but dismissed the petition, as

amended.

      The cause is now before this court upon an appeal as of right.

                              __________________

      Ralph Thomas, pro se.

      Betty D. Montgomery, Attorney General, and Donald Gary Keyser,

Assistant Attorney General, for appellee.

                              __________________

      Per Curiam. Thomas asserts in his propositions of law that the court of

appeals erred by dismissing his habeas corpus petition. Thomas contends that the
sentence for his theft conviction is void based on the claims he raised in the court

of appeals.

      The court of appeals, however, correctly dismissed the petition. Habeas

corpus is not available to challenge either sentencing errors or the validity or

sufficiency of an indictment. State ex rel. Massie v. Rogers (1997), 77 Ohio St.3d

449, 449-450, 674 N.E.2d 1383; Smith v. Seidner (1997), 78 Ohio St.3d 172, 173,

677 N.E.2d 336. These claims can be raised on direct appeal. Massie and Smith.

Similarly, Thomas had an adequate remedy by appeal to raise his remaining claim

that he was not present at his sentencing. See, e.g., State v. Welch (1978), 53 Ohio

St.2d 47, 7 O.O.3d 128, 372 N.E.2d 346.

      Based on the foregoing, we affirm the judgment of the court of appeals.

                                                                Judgment affirmed.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                          2